DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed March 3, 2022 has been received and entered.
3.	Claims 1-12 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group II, claims 4-9, in the reply filed on March 3, 2022 is acknowledged.
5.	Claims 1-3 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
6.	Claims 4-9 are examined on the merits.

Claim Objections
7.	Claim 4 is objected to because of the following informalities:  claim 4 depends from non-elected claim 1.  If the non-elected claims are cancelled, claim 4 will be incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 4 is indefinite because it is unclear what is meant by “traditional Chinese medicine.”  It is unclear what characteristics a medicine must have in order to be considered “traditional”.  In addition, it is unclear if the use of “Chinese” indicates that the claimed ingredients must be grown in China.  Clarification is needed.
	Claim 4 step (1) is also indefinite because it is unclear what numbers are considered to be encompassed by “several”.  Claim 4, step (2), is indefinite because the metes and bounds of “purification” are unclear.  It unclear what is encompassed by “purification” steps and what characteristics the extract must have in order to be considered purified.
9.	Claims 6 and 7 are indefinite because they state that the extraction of the residue can be performed “0-3 times.”  The use of “0” causes a conflict in scope with claim 4 which requires the extraction of the reside.  In addition, claim 4 states that the extraction of the residue occurs “several” times.  While this is indefinite, the plain meaning of “several” would appear to encompass more than 2 times.  Thus, to state that the extraction can be performed 0, 1, or 2 times appears to conflict with the limitation of “several.” Clarification is needed.
10.	Claim 8 is indefinite because it states that both spray drying and vacuum drying are performed while claim 4 requires the use of one or the other.  Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 104224888 A – English translation) in view of Fan (CN 101288686 A – English translation).
	Zhong teaches a composition for improving bone density which comprises 1-90 parts Rhizoma Drynariae and 1-90 parts dodder seed (common name for Semen Cuscutae).  The composition is made by extracting dodder seed in ethanol with heating and reflux 1 to 3 times for 1 to 3 hours; filtering; purifying; concentrating under reduced pressure; and sieving.  Next the  Rhizoma Drynariae is made by extracting with ethanol under heating and reflux 1 to 3 times for 1 to 3 hours; filtering; purifying; concentrating under reduced pressure; and sieving.  The dodder seed extract and the Rhizoma Drynariae extract are then mixed to produce the composition (see paragraphs 75-77 of the translation).  The reference teaches that a 40 to 80 mesh sieve can be used (see paragraph 31 of the translation). The reference does not teach including Eucommia ulmoides in the composition.
	Fan teaches a composition for improving bone density which comprises Eucommia ulmoides and Rhizoma Drynariae.  The composition is made by extracting the ingredients in with 8 to 10 times the amount of ethanol 2 to 3 times for 1 to 2 hours; combining the extracts; filtering; concentrating under reduced pressure at 60℃; and powdering (see paragraph 54 of the translation).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that improving bone density.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 

The references do not specifically teach adding the ingredients together in the amounts claimed by applicant, using all of the solvent concentrations claimed by applicant, or using all of the temperatures claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  As discussed above the references teach the general conditions claimed by applicant.  Varying the concentration of ingredients and solvent and the operating temperatures is not considered to be inventive unless the concentrations and temperatures are demonstrated as critical.  In this particular case, .
12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 104224888 A – English translation) in view of Fan (CN 101288686 A – English translation) as applied to claims 4-8 above, and further in view of “Dextrin” (Dextrin Handling/Processing, Technical Evaluation Report (October 12, 2011), Complied by the Technical Services Branch for the USDA National Organic Program, 12 pages).
The teachings of Zhong and Fan are discussed above.  The references do not specifically teach mixing dextrin with the extracts prior to the vacuum drying.  However, as taught by the Dextrin article, dextrin is a well known pharmaceutically acceptable carrier.  Dextrin is known to be useful as a formulation and processing aid as well as a stabilizer (see page 2).  Thus, an artisan of ordinary skill would reasonably expect that this well known carrier could be used with success in the method of making taught by Zhong and Fan.  This reasonable expectation of success would have motivated the artisan to modify Zhong and Fan to include the use of dextrin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 17/156,534 (reference both set of claims are drawn to a method of making a medicinal composition comprising Eucommia ulmoides, Rhizoma Drynariae, and Semen Cuscutae.  The reference application claims making the extract by:
1) mixing the Eucommia barks and the Eucommia leaves in a mass ratio of 2:1, heating, refluxing and extracting with a 70-85% ethanol solution in a volume ratio of 1:8 for 2 h, and filtering to obtain a residue; adding a deionized water in a volume ratio of 1:6 to the residue, heating and refluxing twice each for 1 h and filtration; combining filtrates followed by purification and concentration, adding maltodextrin, and spray drying at 150-200 °C followed by sieving with a sieve of 80 mesh to obtain the Eucommia ulmoides extract; where the maltodextrin is 10% by weight of the Eucommia barks and the Eucommia leaves; 
2) subjecting Rhizoma Drynariae to extraction with a 60%-80% ethanol solution in a volume ratio of 1:8 under refluxing for 2 h and filtration to obtain a residue; subjecting the residue to extraction with 70%-85% ethanol solution under refluxing twice each for 2 h and filtration; combining filtrates followed by concentration; adding maltodextrin and spray drying at 150-200 °C followed by sieving with a sieve of 80 mesh to obtain the Rhizoma Drynariae extract; where the maltodextrin is 10% by weight of Rhizoma Drynariae; 
3) subjecting Semen Cuscutae to immersion in a 40%-80% ethanol solution in a volume ratio of 1:8 for 30 min, extraction under refluxing for 2 h and filtration to obtain a residue; subjecting the residue to extraction with a 40%-80% ethanol solution a volume ratio of 1:6 under refluxing 2~3 times each for 2 h and filtration; combining filtrates followed by concentration and subjecting the concentrated product to spray drying at 150-200°C followed by sieving with a sieve of 80 mesh to produce the Semen Cuscutae extract; 
4) mixing the Eucommia ulmoides extract, the Rhizoma Drynariae extract and the Semen Cuscutae extract uniformly to produce a traditional Chinese medicine extract.

The reference application also claims combining the extracts in amounts that overlap with those in the current claims.  Thus, the reference application method overlaps substantially with the currently claimed method.  Therefore, the two sets of claims are not considered to be patentably distinct despite a difference in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (CN 104800706 A – English translation).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655